EXHIBIT 10.2

 

Form of Restricted Stock Award Agreement for Employees

 

inTEST CORPORATION

Restricted Stock
Award Agreement
for
_____________________________

 

We are pleased to advise you that inTEST Corporation (the “Company”) hereby
grants to you under the inTEST Corporation Second Amended and Restated 2014
Stock Plan (the “Plan”), an award of restricted stock (“Restricted Stock”) with
respect to ____________ shares of Common Stock of the Company, subject to your
signing this Agreement and the provisions hereof. This award incorporates and is
subject in all respects to the applicable provisions of the Plan, a complete
copy of which has been furnished to you and receipt of which you acknowledge by
acceptance of the award. All capitalized terms not defined in this Agreement
have the meaning given them in the Plan.

 

1.

Issuance of Shares. Upon your execution and delivery of this Agreement and one
or more instruments of transfer relating to all shares issuable pursuant to this
Agreement (the "Shares"), you will be issued _______________ Shares of Common
Stock as of _________________ (the "Grant Date"), subject to the terms,
conditions and restrictions of this Agreement and the Plan. Such Shares shall be
registered in your name, but the Company shall retain custody of any
certificates issued for such Shares pending the vesting or forfeiture thereof.
Upon the vesting of any such Shares, the Company shall deliver to you the
certificates for such Shares.

   

2.

Vesting.

   

 

(i)

Shares of Common Stock issued to you under this Agreement shall vest according
to the following schedule:

     

 

 

_________________________________________________________.

     

 

(ii)

In the event that you become entitled to a fractional Share, such fractional
Share shall not vest unless and until the participant becomes entitled to such
number of fractional Shares as shall be equal in sum to a whole Share.

     

3.

Conditions to Vesting. As a condition to the vesting of Shares, all of the
following conditions must be fully satisfied on the applicable vesting date:

     

 

(i)

You must have been in the continuous employ of the Company or its Affiliates, or
continuously engaged to provide services to the Company or its Affiliates,
through and including the date of vesting, and no event shall have occurred
which, with due notice or lapse of time, or both, would entitle the Company or
its Affiliates to terminate your employment or engagement with the Company;
provided however, if, upon an employee’s retirement from active employment with
the Company or its Affiliates, the employee’s age plus years of service to the
Company or its Affiliates are equal to or greater than seventy-five (75) years,
and the employee signs and agrees to be bound by the Company’s or an Affiliate’s
post-employment non-competition, non-solicitation and non-disclosure agreement,
such employee’s award of Restricted Stock granted under this Agreement will
continue to vest according to Section 2.

     

 

(ii)

You must not be in breach or default of any obligation to the Company or its
Affiliates, whether or not contained in any agreement with the Company or its
Affiliates, or imposed by law.

 

 

--------------------------------------------------------------------------------

 

 

4.

Death, Disability or Change of Control. Shares of Common Stock issued under this
Agreement shall become immediately and fully vested in the event: (i) you die;
(ii) you incur a Disability; or (iii) a Change of Control occurs and (A) the
Unrelated Person involved in such Change of Control does not assume or
substitute your Award; (B) your employment is terminated by the Company without
Cause within two years following the Change of Control; or (C) you terminate
your employment for Good Reason following a Change of Control; provided,
however, that you satisfy the requirements of Section 3 of this Agreement. An
employee who has retired from active employment according to Section 3(i) of
this Agreement and whose Award is not assumed or substituted by an Unrelated
Person following a Change of Control is considered to be terminated without
Cause. For purposes of this Agreement, the term “Disability” shall mean a
condition of total mental or physical incapacity for further performance of a
person’s duty with the Company that the Committee determines, on the basis of
competent medical evidence, is likely to be permanent and constitutes a
“disability” within the meaning of section 22(e)(3) of the Internal Revenue
Code.

   

5.

Transferability. The Shares of Common Stock issued to you under this Agreement
shall not be transferable by you prior to the date such Shares become vested
under the terms of this Agreement and the Plan.

   

6.

Restrictive Legend. Certificates for the Shares with respect to which the
vesting requirements have not been met shall be inscribed with the following
legend:

   

 

 

"The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement. They are subject to
forfeiture under the terms of that Agreement if they are transferred, sold,
pledged, given, hypothecated, or otherwise disposed of, other than through death
or disability. A copy of that Agreement is available from the Secretary of
inTEST Corporation upon request."

 

   

7.

Removal of Restrictive Legend. When the vesting requirements on any Shares have
been met, the Company shall cause a replacement stock certificate for those
Shares, without the legend referred to in Section 6, to be issued and delivered
to you, as soon as practicable.

   

8.

No Right to Employment. Neither the award of Shares pursuant to this Agreement
nor any provision of this Agreement shall be construed (i) to give you any right
to continued employment with the Company or (ii) as an amendment to your
employment agreement, if any, with the Company or its Affiliates.

   

9.

Forfeiture. Shares of Common Stock issued to you under this Agreement not
previously vested hereunder shall be forfeited as of the date your employment
by, or engagement to provide services to, the Company and all affiliates thereof
terminates. Following such a forfeiture, you shall have no rights whatsoever
with respect to the Shares of Common Stock forfeited.

 

 

--------------------------------------------------------------------------------

 

 

10.

Voting, Dividend and Tender Offer Rights. You shall have voting and tender offer
rights with respect to Shares of Common Stock issued to you under this Agreement
whether or not such Shares are vested or unvested. Cash dividends, however,
shall accrue and be paid when the Shares underlying the award of Restricted
Stock vest. Stock dividends shall be issued to you and shall become vested under
the same terms and conditions as the Shares under the award of Restricted Stock
to which they pertain.

   

11.

Withholding of Applicable Taxes. It shall be a condition to the Company’s
obligation to deliver Common Stock to you pursuant to this Agreement that you
pay, or make provision satisfactory to the Company for the payment of, any taxes
(other than stock transfer taxes) the Company is obligated to collect with
respect to the delivery of Common Stock under this Agreement, including any
applicable federal, state, or local withholding or employment taxes.

   

12.

Amendment. This Agreement may be amended, in whole or in part and in any manner
not inconsistent with the provisions of the Plan, at any time and from time to
time, by written agreement between the Company and you.

   

13.

Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Delaware.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby acknowledges this award of restricted stock on behalf of
the Company.

 

 

 

inTEST CORPORATION

 

 

 

By: ______________________________
       Hugh T. Regan, Jr.
       Secretary, Treasurer and Chief Financial Officer

 


Date: ____________________

 


To indicate your acceptance and agreement to this Restricted Stock Award, please
execute and immediately return to the Company the enclosed duplicate original of
this Agreement.

 

ACCEPTED AND AGREED TO:

 


_______________________________________


Date:   ________________

 